This was an application by the defendants for an issue to try the question of usury set up in the answer. The complainant resisted the application on the ground that the answer setting up the defense of usury was put in without oath, aud that the allegation of usury therein was untrue in point of fact. The chancellor said that, to entitle the defendants to an order for an issue to be tried by a jury in such a case, they must show by affidavit or otherwise, to the satisfaction of the court, that they had probable grounds of defense, and that the answer was not put in for mere delay; that as the answer in this case was not sworn to by anyone who was willing to state on oath that he believed the allegation of usury could be sustained by proofs, the awarding of an, issue would be productive of unnecessary delay and costs. Motion denied, with costs.